       Case 2:19-cv-05354-MTL Document 53 Filed 04/30/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Innovative Sports Management Incorporated,      No. CV-19-05354-PHX-MTL
10                  Plaintiff,                       ORDER
11   v.
12   Oscar H Graham, et al.,
13                  Defendants.
14
15          Pursuant to Defendants’ Application to Appear Telephonically at Status Update
16   Conference (Doc. 52),
17          IT IS ORDERED granting the Application to Appear Telephonically (Doc. 52).
18   Counsel for Defendants may appear telephonically at the Status Conference set for May 4,
19   2021 at 2:00 P.M. Defendants’ counsel will receive call-in instructions via e-mail to
20   participate in the hearing.
21          Dated this 30th day of April, 2021.
22
23
24
25
26
27
28
